ORDER OF CENSURE
On March 17, 1966, the State Board of Law Examiners filed its written report with this court, the substance thereof being—
That on October 26, 1965, the State Board of Law Examiners received a complaint investigated and forwarded by the Ethics and Grievance Committee of the Wichita Bar Association, charging that one David Thad Hanna, of Wichita, a member of the bar of this court, violated K. S. A. 7-111 (3), in that he did neglect and refuse, after demand, to pay over money in his hands due to a client.
The Board held a hearing on February 14, 1966. Respondent Hanna was present and made a statement, the substance of which is contained in the report of the Board filed with this court.
Following a full and complete hearing and consideration of all pertinent documents, the Board unanimously found that although respondent Hanna had demonstrated extreme negligence in the handling of the funds in question, there was no intent on his part to retain all of said funds and convert them to his own use, and hence there was no violation of K. S. A. 7-111 (3), and that an accusation in disbarment should not be filed.
The Board further found, however, that respondent Hanna had failed to “uphold the honor and maintain the dignity of the profession” as provided for in Canon 29 of the Canons of Professional Ethics (164 Kan. xi) in that he, by withholding the funds in his possession for an extended period of time and neglecting to attend to his correspondence and in neglecting to keep proper records, had cast a cloud upon the dignity and honor of the profession as a whole.
The Board recommended to this court that respondent Hanna be censured for his actions.
Upon receipt of the foregoing report this court granted respondent Hanna a reasonable time in which to file his written response. Such response was filed on April 22, 1966. In it respondent admits that he was neglectful in the premises, but denies any intentional wrong*646doing or dishonorable or dishonest act, and submits that the recommendation of the Board should be denied.
On July 15, 1966, respondent Hanna was personally before this court and was questioned concerning the matter under consideration. At that time he admitted the factual summary made by the Board in its report, and stated that he had nothing further to add and that he merely disagreed with the conclusions of the Board.
Upon consideration of the accusation and complaint, and of the written response thereto and oral statements made by respondent Hanna, and being fully advised in the premises, this court concurs in the aforesaid findings and recommendation of the Board.
It is, therefore, by the court Considered, Ordered and Adjudged that the said David Thad Hanna be, and he is hereby Censured by this court, and that this order be published in the official Kansas Reports.
By order of the court, dated this 19th day of September, 1966.